In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0138V
                                      Filed: May 28, 2019
                                        UNPUBLISHED


    STEVEN STREETER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Guillain-
    AND HUMAN SERVICES,                                      Barre Syndrome (GBS)

                       Respondent.


Patricia Ann Finn, Patricia Finn, P.C., Nanuet, NY, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 29, 2018, Steven Streeter (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he received an
influenza (“flu”) vaccine on January 19, 2016, and subsequently suffered from Guillain-
Barré syndrome (“GBS”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On May 28, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On May 28, 2019, respondent filed a combined proffer on award of
compensation and Rule 4(c) report (“Rule 4(c)/Proffer”)(ECF No. 37) indicating

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner should be awarded $170,000.00, for his pain and suffering. Rule 4(c)/Proffer
at 4. In the Rule 4(c)/Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Rule 4(c)/Proffer.

       Pursuant to the terms stated in the Rule 4(c)/Proffer, the undersigned awards
petitioner a lump sum payment of $170,000.00 (for his pain and suffering), in the
form of a check payable to petitioner, Steven Streeter. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2